            Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JUANA A. DUNLEAVY                            §
                                             §
v.                                           §       CIVIL ACTION NO. 1:21-cv-127
                                             §
LEXINGTON FURNITURE                          §
INDUSTRIES, INC. D/B/A                       §
LEXINGTON HOME BRANDS                        §
D/B/A TOMMY BAHAMA                           §       Jury Demanded


                     PLAINTIFF’S ORIGINAL COMPLAINT
________________________________________________________________________

TO THE HONORABLE DISTRICT JUDGE:

       Comes Now Juana A. Dunleavy, Plaintiff herein, complaining of Defendant Lexington

Furniture Industries, Inc. D/B/A Lexington Home Brands D/B/A Tommy Bahama and files this

Plaintiff’s Original Complaint asserting claims under the Age Discrimination in Employment Act,

Title VII, Section 504 of the Rehab Act and 28 U.S.C. section 1981 and would show unto the court

as follows:

                         I. PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff Juana A. Dunleavy (“Plaintiff” or “Dunleavy”) is currently a citizen and

resident of Cedar Park, Travis County, Texas and is a former employee of Defendant. She worked

for Defendant in Austin, Travis County, Texas until her wrongful termination and all relevant

events occurred in Travis County, Texas, which is within the jurisdiction of this court.

       2.      Defendant Lexington Furniture Industries, Inc. D/B/A Lexington Home Brands

D/B/A Tommy Bahama (“Defendant” or “Lexington”) is a business entity which is a foreign North

Carolina for profit corporation doing business in Austin, Travis County Texas.             Lexington

                                                 1
             Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 2 of 12




Furniture Industries, Inc. D/B/A Home Brands is headquartered in High Point, NC, with

manufacturing and distribution facilities in Lexington and Hickory, NC; wholesale showrooms in

High Point, NC; trade showrooms in Denver and Manhattan; and Tommy Bahama Home retail

stores in Newport Beach, CA and Austin, Texas. Defendant may be served by serving its

registered agent: Registered Agent Solutions, 1701 Directors Blvd., Ste 300, Austin, Texas 78744.

However, no service is requested at this time as a request for waiver of service has been sent to the

Defendant.

        3.      This court has jurisdiction to hear the merits of Plaintiff’s claims due to the federal

questions raised pursuant to the Age Discrimination in Employment Act, the claims under Section

504 of the Rehab Act and claims under 28 U.S.C. section 1981 and claims arising under Title VII.

The court further has supplemental jurisdiction as to any remaining related state claims.

        4.      All the acts alleged herein occurred in Austin, Travis County, Texas, and are within

the jurisdiction and district of this court.

                                  II. FACTUAL BACKGROUND

        5.      Plaintiff was employed by Defendant Lexington Home Brands D/B/A Tommy

Bahama in Austin, Travis County, Texas and started on February 10, 2019, in the position of design

consultant earning $21.00 hourly plus commissions and working approximately 34 to 36 hours per

week.

        6.      At the beginning of her employment, the training she received was enjoyable, her

coworkers were very friendly and everyone got along. Plaintiff did not have any performance

issues and believed she was one of the top salespeople.

        7.      In mid-April 2019, she went on a house call, where she took pictures, absorbed.

family life, obtained measurements, etc., in order to establish a color scheme and design to see if
                                                  2
            Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 3 of 12




the furniture the customer desired would fit in their space. On this particular house call, Cody

Rackley, Design Consultant, Caucasian Male, age 28ish, was sent along with Plaintiff. Although

this was Plaintiff’s customer, Cody began to overstep his boundaries by interacting with the client

more than he should have. Plaintiff was able to close on the sale, but knew what Cody was doing

was not right. It was Plaintiff’s belief that Cody's behavior was encouraged by David Boggess,

Store manager, and Theresa Chovan, Assistant Manager. None of the other Design Consultants

had people accompany them on their house calls.

       8.      In about June 2019, Plaintiff began hearing comments about her age and her accent

from her co-workers and Management. Initially, she did not allow the comments to bother her.

However, as time went on, the comments did not stop. An. example of a comment about her age

was when Sherry Griffith, Director, said "people should know when to retire" and it was Plaintiff’s

belief that she was referring to Plaintiff. Another example was when employees were receiving

training on the computers, David Boggess, store manager, and Theresa Chovan, assistant manager

stated that Plaintiff would need. extra training to make sure she understood the programs and the

computer. They did not doubt anyone else in the training. Plaintiff believed that they doubted that

she could be trained because of her mental capacity and age.

       9.      There was also an instance when assistant manager Theresa insisted that Plaintiff

continuously call and email a potential client. Plaintiff had already contacted the client a sufficient

number of times and told Theresa she did not think it was necessary to call the potential client

again. Theresa told Plaintiff that she, manager David and Plaintiff would need to talk about the

incident. Moreover, in retaliation, Plaintiff was required to price and build sofas and sectionals

repeatedly, which was extremely humiliating given Plaintiff’s expertise and experience. There

were no other designers who were required to do what Plaintiff was being made to do. Plaintiff’s
                                                  3
             Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 4 of 12




ability to do her job was being questioned and doubted because of her age, accent and national

origin. Plaintiff had not made any errors. and there was no other reason to subject her to different

terms and conditions of employment than her coworkers.

       10.      Plaintiff is from El Salvador and has a noticeable accent. During her employment,

she was often told that she was not able to be understood because of her accent; Not only did she

deny that she could not be understood, she informed her co-workers and management that they

would need to get used to her accent because it was not going away. An example of being harassed

about her accent was if she said the word “focused”, she would be accused of using profanity.

       11.      Management was responsible for assigning referrals of clients and designers

interested in the company services. Instead of evenly distributing the referrals, all of them went to

Cody and Joel Legget, Design Consultants who were Caucasian Males aged 30ish. Although

Gabriella Banka, Polish female, over 40 years old, and Plaintiff were available to receive referrals

they were not given any in the same amount. There were instances when Plaintiff would be

working with a client and assistant manager Theresa would come behind Plaintiff to listen to what

the customer and Plaintiff were talking about. If Plaintiff walked away to get a sample, Theresa

would tell the customer that she would be able to help them better than Plaintiff could and she

would give them her business card. It had never been the practice for an Assistant Manager to

take the client of a Design Consultant. The company was taking actions and asserting Plaintiff was

not a good salesperson, again. based on Plaintiff’s age and accent, which affected her income and

commissions.

       12.      in about mid-September 2019, Plaintiff called Ken Crews, Vice President of Human

Resources, to inform him of and complain about all of the discriminatory treatment she was

receiving regarding her sex (female), age (73) and national origin ( born in El Salvador). Plaintiff
                                                 4
             Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 5 of 12




told Crews she was ready to resign because of the discriminatory treatment. Crews told her that

he would talk to the directors and management of the Austin Store. He encouraged her not to

resign and told her he would get back to her regarding her complaints.

       13.      In the meantime, in about the end of October 2019, Plaintiff spoke to John Griffith,

Director, and informed him of the discriminatory treatment she was receiving regarding at least

her sex, age and national origin. Plaintiff was also the primary caretaker of her disabled son who

suffered from a disability related to his schizoaffective disorder and had to periodically take off

from work to care for him and take him to and medical appointments. As a result, part of the

discrimination against Plaintiff resulted from her associational disability and need to take care of

her son’s medical needs based on her son’s condition.

       14.      Director John Griffith asked if Plaintiff authorized him to talk to Ken, David and

Sherry to see what could be done. She authorized John to speak with Management and Human

Resources.

       15.      However, on November 9, 2019, Plaintiff was unexpectedly called into the office

by David Boggess, store manager, who asked Plaintiff to sit down. Plaintiff asked him if she was

being fired and he told her she was being terminated. Plaintiff asked him why she was being fired

and he told her she was an excellent designer, but had not been happy at work and that she was not

a team player. Plaintiff did not enjoy constantly being subjected to discrimination and harassment

but did not allow it to affect her performance. Plaintiff asked for a letter stating the reasons she

was being fired and the manager told Plaintiff he could no longer talk to herand she needed to talk

to Human Resources. When she communicated to Ken via email, he apologized that her

employment did not work out but did not provide a letter or reason for the termination.


                                                 5
               Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 6 of 12




         16.      Plaintiff asserts she was terminated based on her age, sex, national origin and need

to take leave because of the disability of her son, and because of her complaints and opposition to

discrimination and harassment. Plaintiff asserts claims based on discrimination, harassment and

retaliation for violation of The Age Discrimination in Employment Act of 1967, Title VII of the

Civil Rights Act of 1964, as amended, based on race and sex, and violations of 28 U.S.C section

1981 and asserts a 504 Rehab Act claim based on disability and/or associational disability related

to her care for her son and necessary leave.

                                          III. CAUSES OF ACTION

A. Discrimination Under Title VII and/or 42 U.S.C. § 1981

         17.      Plaintiff realleges and reincorporates the allegations contained in Paragraphs 1

through 16 as if fully restated herein.

         18.      Defendant’s actions, as described herein, constitute unlawful discrimination,

harassment and retaliation on the basis of Plaintiff’s sex, race and/or national origin in violation

of Title VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act of 1866, 42

U.S.C. § 1981, by subjecting her to the unlawful discriminatory and retaliatory actions described

above.

         19.      As a result of the unlawful discriminatory actions of Defendant as described

above, Plaintiff Dunleavy has suffered, and will continue to suffer actual damages in the form of

lost wages, medical and mental health costs, both past and future, and lost employment benefits,

for which she hereby sues.

         20.      As a further result of Defendant’s actions, Plaintiff has also suffered non-

pecuniary losses, including but not limited to emotional pain, suffering, inconvenience, mental
                                                    6
             Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 7 of 12




anguish, damages to her reputation and loss of enjoyment of life. Plaintiff is therefore entitled to

compensatory damages.

       21.      Defendant’s actions were done with malice and/or with reckless indifference to

Plaintiff’s federally protected rights. Plaintiff is therefore entitled to punitive damages, for

which she hereby sues.

       22.      Plaintiff seeks attorneys’ fees and costs of suit under the applicable statutes.

B.     Retaliation Under 42 U.S.C. §§ 1981 and 2000e, et. seq.
       23.      Plaintiff Dunleavy realleges and incorporates the allegations contained in

Paragraphs 1 through16 as if fully restated herein.

       24.      Defendant intentionally discriminated and retaliated against Plaintiff in violation

of Title VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act of 1866, 42

U.S.C. § 1981, by subjecting her to the unlawful discriminatory and retaliatory actions described

above, including termination after her complaints. Defendant retaliated against Plaintiff because

of her complaints of and opposition to race, national origin and sex discrimination. As a result of

the unlawful discriminatory and retaliatory actions of Defendant as described above, Plaintiff has

suffered, and will continue to suffer actual damages in the form of lost wages, medical and

mental health costs, both past and future, and lost employment benefits.

       25.      As a result of Defendant’s unlawful acts sex, race and/or national origin

discrimination and retaliation, Plaintiff has suffered compensatory damages by reason of

emotional pain, suffering, inconvenience, mental anguish, loss of reputation, loss of enjoyment

of life, and other non-pecuniary damages.

                                                  7
              Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 8 of 12




        26.       At all times relevant to this action, Defendant acted with malice or reckless

indifference to Plaintiff’s federally protected rights under Title VII and 42 U.S.C. § 1981, and

other applicable statutes thus entitling Plaintiff to punitive damages.

        27.       Plaintiff is also entitled to reasonable attorneys’ fees and costs.


C.      Claims Arising Under The Section 504 Rehab Act 29 Usc Sec. 794 Et Seq.
        28.       Plaintiff incorporates the factual allegations set forth above and set forth herein as

if set forth verbatim.

        29.       Upon information and belief, Defendant entered into federal contracts or received

/ receives federal funds or assistance.

        30.       In the alternative, Plaintiff alleges that based on Plaintiff’s association with a

handicapped individual (Plaintiff’s son) and her need for related leave and accommodations,

Defendant discriminated against Plaintiff. Plaintiff has shown: (1) her qualification for the job,

(2) an adverse employment action, (3) the employer's knowledge of the employee's disabled

relative, and (4) that the adverse employment action occurred under circumstances raising a

reasonable inference that the relative's disability was a determining factor in the employer's

adverse action.

        31.       These acts by the Defendant constitute unlawful intentional discrimination and/or

retaliation in violation of section 504 of the REHAB ACT 29 USC Sec. 794 et seq. and entitles

Plaintiff to recovery of damages, to include the forfeiture of all monies received by Defendant

under all related governmental contracts and/or federal funds or federal assistance received. It is

asserted that Defendant received federal funds or supplements or loans through its own
                                                     8
             Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 9 of 12




nteractions and/or through government contracts as a supplier, contractor and/or sub-contractor,

including PPP funds.

D.     Claims For Discrimination and Retaliation Arising Under the Age Discrimination in

Employment Act

       31.      Alternatively, Plaintiff asserts the action arises under the Age Discrimination in

Employment Act (ADEA), 29 U.S.C. section 623 et seq.

       32.      Plaintiff Dunleavy realleges and incorporates the allegations contained in

Paragraphs 1 through16 as if fully restated herein.

       33.      Defendant intentionally discriminated and retaliated against Plaintiff in violation of

the ADEA by subjecting Plaintiff to the unlawful discriminatory and retaliatory actions described

above. Defendant retaliated against Plaintiff because of her complaints of and opposition to race,

national origin, age and sex discrimination. As a result of the unlawful discriminatory and

retaliatory actions of Defendant as described above, Plaintiff has suffered, and will continue to

suffer actual damages in the form of lost wages, medical and mental health costs, both past and

future, and lost employment benefits., age

       34.      As a result of Defendant’s unlawful sex, race and/or national origin discrimination

and retaliation, Plaintiff has suffered compensatory damages by reason of emotional pain,

suffering, inconvenience, mental anguish, loss of reputation, loss of enjoyment of life, and other

non-pecuniary damages.

       35.      At all times relevant to this action, Defendant acted with malice or reckless

indifference to Plaintiff’s federally protected rights, thus entitling Plaintiff to punitive damages.
                                                  9
          Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 10 of 12




       35.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

       36.     Plaintiff was formerly an employee within the meaning of the ADEA and belongs

to a class protected under the statute. Defendant is an employer within the meaning of the ADEA.

       37.     Defendant intentionally discriminated against Plaintiff because of her age in

violation of the ADEA by subjecting her to discrimination and a hostile environment and wrongful

termination after her complaints.

       38.     Defendant intentionally discriminated and retaliated against Plaintiff in violation of

the ADEA by subjecting Plaintiff to the unlawful discriminatory and retaliatory actions described

above. Defendant retaliated against Plaintiff because of her complaints of and opposition to race,

national origin, age and sex discrimination. As a result of the unlawful discriminatory and

retaliatory actions of Defendant as described above, Plaintiff has suffered, and will continue to

suffer actual damages in the form of lost wages, medical and mental health costs, both past and

future, and lost employment benefits.

       39.     As a result of Defendant’s unlawful sex, race, age and/or national origin

discrimination and retaliation, Plaintiff has suffered compensatory damages by reason of

emotional pain, suffering, inconvenience, mental anguish, loss of reputation, loss of enjoyment of

life, and other non-pecuniary damages.

       40.     At all times relevant to this action, Defendant acted with malice or reckless

indifference to Plaintiff’s federally protected rights, thus entitling Plaintiff to punitive damages.

       41.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.



                                                  10
            Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 11 of 12




                                       IV. JURY DEMAND

       42.     Plaintiff requests trial by jury on all claims.

                                   V. PRAYER FOR RELIEF

       Wherefore, Plaintiff requests that on final trial, Plaintiff have judgment against Defendant

as follows:

       1.      Judgment against Defendant for Plaintiff’s actual damages, including lost wages,

       2.     bonuses, salary and benefits (both back pay and front pay), in an amount to be
       determined;

       3.     Judgment against Defendant for liquidated damages for the maximum amount
       allowed by law, including doubling of all back pay awarded;

       4.     An order that Defendant take such other and further actions as may be necessary to
       redress Defendant’s violation of the of the applicable statutes and any other applicable
       claims including reinstatement, if warranted or feasible;

       5.      Recoverable damages under the section 504 Rehab Act claim;

       6.      Pre-judgment and post-judgment interest at the maximum amount allowed by law;

       7.      Costs of suit, including expert’s fees and attorney’s fees;

       8.      The award of such other and further relief, both at law and in equity, including
       injunctive relief and reinstatement, to which Plaintiff may be justly entitled.




                                                  11
Case 1:21-cv-00127-LY Document 1 Filed 02/05/21 Page 12 of 12




                           Respectfully submitted,

                           PONCIO LAW OFFICES
                           A Professional Corporation
                           5410 Fredericksburg Road, Suite 109
                           San Antonio, Texas 78229-3550
                           Telephone: (210) 212-7979
                           Facsimile:   (210) 212-5880

                           /s/ Adam Poncio
                           ADAM PONCIO
                           State Bar No. 16109800
                           Southern District I.D. No. 194847
                           Salaw@msn.com

                           ATTORNEYS FOR PLAINTIFF




                             12
